Citation Nr: 1714119	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  11-02 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for lumbar spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1967 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted a 10 percent rating for tinea cruris and denied a rating in excess of 20 percent for lumbar spondylosis. 

The record shows that the Veteran timely submitted a June 2009 notice of disagreement to the April 2009 rating.  A December 2010 statement of the case (SOC) continued these ratings.  The Veteran timely filed a substantive appeal in January 2011 and only appealed the 20 percent rating for lumbar spondylosis.  The Veteran filed another substantive appeal in January 2013 and appealed both increased rating claims.  The January 2013 substantive appeal was not timely filed.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2016).  Given this and the fact that the adjudicative actions following the December 2010 SOC addressed only the increased rating claim for lumbar spondylosis, the Board finds that issue of entitlement to an increased rating for tinea cruris is not before it at this time.

The issue of entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to lumbar spondylosis, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, if any.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets the delay, but the claim must be remanded for a new examination that complies with Correia v. McDonald, 28 Vet. App. 158 (2016).  

In a recent precedential decision, the United States Court of Appeals for Veterans Claims held that for VA examinations to be adequate for rating musculoskeletal disabilities, they must record range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  Correia, 28 Vet. App. At 169 - 70 (citing 38 C.F.R. § 4.59 (2016)).  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  Id. at 170. 

The March 2009 and December 2014 VA examinations provide range of motion results, but do not specify the type of testing on which these results were based (i.e. active or passive, weight-bearing or nonweight-bearing), or provide results for each type of test, as required under Correia.  If only active range of motion testing was performed and the other tests were deemed not necessary or possible, the examiners did not state this in their reports.  As this is a determination that requires medical judgment, the Board may not make its own independent findings on this issue.  See Colvin v. Derwinski, 1Vet. App. 171, 175 (1991).  Hence, a new examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the severity of lumbar spondylosis.  Provide the examiner with access to the Veteran's electronic VBMS file, Virtual VA file, and a copy of this remand.  A complete rationale for any opinions must be provided.  All indicated tests must be performed.

The examiner must test the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion for the lumbar spine.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so.  

2.  Then, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




